NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30095

                Plaintiff-Appellee,             D.C. No. 1:99-cr-00048-SPW

 v.
                                                MEMORANDUM*
JAIME MORENO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Jaime Moreno appeals pro se from the district court's denial of his 18 U.S.C.

§ 3582(c)(2) motion for reduction of sentence. We have jurisdiction under 28

U.S.C. § 1291. Reviewing de novo, see United States v. Leniear, 574 F.3d 668,

672 (9th Cir. 2009), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In the district court, Moreno moved for a sentence reduction in light of

Johnson v. United States, 135 S. Ct. 2551 (2015). The district court correctly

concluded that this claim does not provide a basis for relief under section

3582(c)(2). See Dillon v. United States, 560 U.S. 817, 824-26 (2010) (section

3582(c)(2) does not authorize a resentencing proceeding, but rather authorizes the

district court to modify a sentence in the “limited circumstance[]” where a

defendant who was sentenced based on a sentencing range that was subsequently

lowered).

      On appeal, Moreno raises several new arguments, including claims

challenging his conviction under 18 U.S.C. § 924(c), the effectiveness of his trial

counsel, and the length of his sentence. These claims are not properly before us,

see United States v. Antonakeas, 255 F.3d 714, 721 (9th Cir. 2001), and are outside

the scope of a section 3582(c)(2) motion, see Dillon, 560 U.S. at 831.

      To the extent Moreno seeks to recall the mandate in one of his previous

appeals, that request may not be raised in this appeal.

      AFFIRMED.




                                          2                                   17-30095